Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.  Claims 1, 5-6 are amended; claims 2-3 and 7 are cancelled.  Accordingly, claims 1, 4-6 and 8-12 are currently pending in the application.


Statement of Reasons for Allowance


Present claims are allowed over the closest prior art for the following reasons -
The present claims are directed to copolymer consisting of unit A represented by formula 
    PNG
    media_image1.png
    177
    138
    media_image1.png
    Greyscale
 wherein R1 is a methyl group, R4 is a hydrogen atom, R2 and R3 is a hydrocarbon with the proviso that a total number of carbon atoms in R2 and R3 is 6 or 7 and unit B represented by 
    PNG
    media_image2.png
    210
    136
    media_image2.png
    Greyscale
 wherein a ratio by mass of unit A/unit B is 50/50 to 65/35 and the volume-average particle size of the copolymer is 80 to 250 nm, or alternatively a copolymer consisting of unit A represented by 
    PNG
    media_image3.png
    181
    140
    media_image3.png
    Greyscale
, unit B represented by 
    PNG
    media_image4.png
    209
    140
    media_image4.png
    Greyscale
, and unit C represented by 
    PNG
    media_image5.png
    153
    137
    media_image5.png
    Greyscale
wherein unit B is excluded from unit C, and wherein the ratio by mass of unit A/unit B = 50/50 to 65/35 and a ratio by mass of unit A + unit B)/unit C = 60/40 to 99/1.

The closest prior art viz., Avramidis et al (US 2009/0264585 A1), Mukuda et al (US 2009/0150541 A1), Alba (EP 1 055 687 A2) either singly or in combination do not consisting of unit A, B and C wherein the ratio by mass of unit A + unit B)/unit C = 60/40 to 99/1.  Additionally, while the copolymer of present claim 1 consisting of unit A and B is obvious based on the disclosure in Avramidis combined with the teachings of Mukuda, applicant provided data showing unexpected results with respect to gloss when the copolymer consists of above mentioned unit A and unit B in copolymer of present claim 1 at a ratio by mass of unit A/unit B of 50/50 to 65/35 and the volume-average particle size of the copolymer is 80 to 250 nm.  The showing of unexpected results is commensurate with scope of present claim 1 and those dependent on it.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /KARUNA P REDDY/ Primary Examiner, Art Unit 1764